DETAILED ACTION
Claims 1-8 and 10-20 are pending. Claim 9 has been cancelled.
This action is in response to the amendment filed 1/28/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/28/2022 have been fully considered but they are not persuasive. Applicant’s argument that the prior art to Winterholler does not teach that the passageway is completely unobstructed is not persuasive since, the broadly recited limitations permits a flow path to be selected such that it does not include the disc, and therefore to be completely unobstructed, since the specification in the prior art explicitly discloses the flow path S is completely clear (col. 8, lns. 56-60, “in the open position flow path S is completely clear”, assuming a flow path which does not interfere with disc 4.1, then it is considered to be completely unobstructed.
Additionally, as shown below, there is no structure in the at least one of the second flow passageway (path S within 3 on right side of 2) that obstructs flow between the first and second end of the valve body) when projected along the longitudinal axis.

    PNG
    media_image1.png
    350
    432
    media_image1.png
    Greyscale


Since applicant’s arguments are not persuasive the action is made Final.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/19/2022 and 11/12/2021 were filed prior to the mailing date of this action.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10, 11,13 and 16-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Winterholler (US 9074690).
Regarding claim 1, Winterholler discloses a valve (1, see Fig. 1) comprising: a valve body (2) including: a first end (the left side of 2) and a second end (the right end of 2 at 3) spaced apart along a longitudinal axis; a central portion (2.2) disposed between the first end and the second end, wherein the first end and the second end define a first flow passageway (path S within 2.2 and 2.1) and a second flow passageway (path S within 3 on right side of 2), respectively, and wherein the central portion defines an interior chamber (the chamber within 2.2), wherein the first end of the valve body includes a bore (the bore within 2.2 surrounding 2.1); and a removable seat (2.1) disposed in the bore and defining at least in part the first flow passageway.  
Winterholler further discloses a stem (5,6) rotatably supported by the valve body about a rotation axis; and 
a disc (4.1) coupled to the stem and rotatable within the interior chamber between a closed position (see Fig. 1), wherein the disc closes one of the first flow passageway or the second flow passageway, and an open position, wherein at least one of the first flow passageway and the second flow passageway is completely unobstructed (col. 8, lns. 56-60, “in the open position flow path S is completely clear”, assuming a flow path which does not interfere with disc 4.1, then it is considered to be completely unobstructed, additionally there is no structure in the second flow passageway (path S within 3 on right side of 2) that obstructs flow between the first and second end of the valve body) between the first end and the second end of the valve body when projected along the longitudinal axis.

    PNG
    media_image1.png
    350
    432
    media_image1.png
    Greyscale


 	Regarding claim 2, Winterholler discloses the removable seat includes a seat ring (the o-ring abutting 4.1).  

 	Regarding claim 3, Winterholler discloses a portion (the groove within 2.1 having the seat ring) of the bore includes a profile corresponding to and operable to receive the seat ring (as shown in Figure 1).  
 	Regarding claim 4, Winterholler discloses a retainer ring (the round section of material of 2.1 joining to 2.2) securing the seat ring to the valve body.  

 	Regarding claim 5, Winterholler discloses the retainer ring threadedly engages a threaded surface (the threaded surface is shown schematically in Figure 1 at the joining section between 2.1 and 2.2) of the bore to secure the seat ring to the valve body.  
 	 
 	Regarding claim 10, Winterholler discloses the seat ring includes a concave sealing surface (as shown in Figure 1 the interface of the seat ring and disc 4.1), and wherein the disc engages the concave sealing surface when rotated to the closed position (as shown in Figure 1).  

 	Regarding claim 11, Winterholler discloses the disc includes a seal ring (the contacting wide surface of 4.1 which mates with the seal in 2.1) that contacts the concave sealing surface of the seat ring when the disc engages the concave sealing surface of the seat ring.  

 	Regarding claim 13, Winterholler discloses the disc defines a central plane (the imaginary plane at the intersection of the seat ring and the disc) offset from the rotation axis.  
 	Regarding claim 16, Winterholler discloses the stem includes a first stem portion (5) supported by the valve body and coupled to a top of the disc, and a second stem portion (7) supported by the valve body and coupled to a bottom of the disc, wherein the first and second stem portions are spaced apart on opposite sides of, and do not project into, the at least one of the first flow passageway and the second flow passageway projected along the longitudinal axis.  

 	Regarding claim 17, Winterholler discloses the disc includes first and second arms (4.2-4.5) extending from the top and the bottom of the disc respectively, each of the first and second arms including a hub (the openings shown in each arm) coupled to one of the first and second stem portions.  

 	Regarding claim 18, Winterholler discloses both of the first flow passageway and the second flow passageway are completely unobstructed (col. 8, lns. 56-60, “in the open position flow path S is completely clear”) between the first end and the second end of the valve body when each of the first flow passageway and the second flow passageway is projected along the longitudinal axis.  

 	Regarding claim 19, Winterholler discloses the first flow passageway and the second flow passageway are coaxial (as shown in Fig. 1).  

 	Regarding claim 20, Winterholler discloses the first flow passageway and the second flow passageway have respective first and second cross-sectional areas defined orthogonal to the longitudinal axis, wherein the first cross-sectional area is the same as the second cross- sectional area (as shown in Fig. 1, each end connection is identified as “3” and therefore the inner bores of each end fitting 3 near the inner o-rings are considered as having the same cross-sectional areas).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Winterholler ‘690 in view of Kawamoto et al. (US 11047492).
Regarding claim 6, Winterholler discloses all of the features of the claimed invention although is silent to having a sealing component disposed between the seat ring and the retainer ring.  
Kawamoto et al. teaches the use of a sealing component (27,30, 28, Fig. 6) disposed between the seat ring (23) and the retainer ring (24,25).  
 	It would have been obvious to one having ordinary skill in the art before the 

effective filing date of the claimed invention to substitute a seat ring and sealing component as taught by Kawamoto et al. for the seat ring of Winterholler to have a sealing component disposed between the seat ring and the retainer ring, in order to have a sealing mechanism that “can be stably used at -50 degrees C or lower” (Kawamoto et al., col. 6, lns. 25-40).
	
Claims 7, 8, 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Winterholler ‘690 in view of Eggleston (US 6213141).
Regarding claims 7 and 8, Winterholler discloses all of the features of the claimed invention although is silent to having a locator interfacing between the seat ring and the valve body, wherein the locator includes a pin disposed in an opening defined in part by the valve body and in part by an outer surface of the seat ring.
Eggleston teaches the use of a locator (132,130,128) interfacing between the seat ring and the valve body, wherein the locator includes a pin (132) disposed in an opening (130) defined in part by the valve body and in part by an outer surface (the outer face surface of 100) of a ring (100).  
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a locator having a pin and opening as taught by Eggleston into the device of Winterholler to have a locator interfacing between the seat ring and the valve body, wherein the locator includes a pin disposed in an opening defined in part by the valve body and in part by an outer surface of the seat ring, in order to retain the seal structure in the operative orientation (Eggleston, col. 7, lns. 47-59) and thereby stop rotation of the two parts in Winterholler which would further prevent the device from unthreading and prevent leaking.

Regarding claim 12, Winterholler discloses all of the features of the claimed invention although is silent to having the seal ring of the disc as being elliptical.
Eggleston teaches the use of a seal ring of the disc (14) as being elliptical (col. 4, lns. 39-45.) 
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute an elliptical sealing surface as taught by Eggleston for the annular sealing surface on the disc of Winterholler to have to have the seal ring of the disc as being elliptical, in order to provide for a variety of operational benefits including a reduction in torque required to seat and unseat the valve, a reduction in wear, and to permit the use of broader manufacturing tolerances (Eggleston, col. 8, lns. 1-13) thereby making the device less costly and more reliable.

 	Regarding claim 14, Winterholler discloses all of the features of the claimed invention although is silent to having a centerline axis of the disc orthogonal to the central plane is offset from the rotation axis.  
Eggleston teaches the use of a centerline axis (36, see Fig. 7, col.4, lns. 46-59) of the disc orthogonal to the central plane is offset (offset by “E”) from the rotation axis. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute a centerline axis location of the disc as taught by Eggleston for the centerline location on the disc of Winterholler to have a centerline axis of the disc orthogonal to the central plane is offset from the rotation axis, in order to provide for a desirable camming action of the disc as it lifts off the seal (Eggleston, col. 4, lns. 55-59) thereby reducing frictional contact on the seal.
 	Regarding claim 15, Winterholler discloses a first portion (the flat interface portion of the seat ring abutting the disc 4.1) of the seat ring is non-parallel to a second portion (the left end most portion of the seat ring) of the seat ring.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712. The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor(s), Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607, or Mary McManmon 571-272-6007. . The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. 
 	To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
	
	
/CRAIG J PRICE/           Primary Examiner, Art Unit 3753